UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 10, 2013 LAREDO RESOURCES CORP. (Exact Name of Registrant as Specified in Charter) Nevada 333-171457 90-0822497 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 300 Jamieson House 838 Hastings Street Vancouver, British Columbia V6C0A6 (604) 669-9000 Registrant’s telephone number, including area code: 604-669-9000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 DFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) LAREDO RESOURCES CORP. CURRENT REPORT ON FORM 8-K SECTION 8. OTHER EVENTS Item 8.01 Other Events On September 6, 2013, the Company memorialized the previous November 2, 12012 MOU agreement with Magna Management Ltd. (“Magna”) under which we have been granted the rights afforded to Magna as the denoted Buyer pursuant to the CONTRACT FOR DEED FOR SALE AND PURCHASE OF MINING PROPERTY agreement, entering into between Magna and the Sellers on August 1, 2013, regarding the mineral property known as Pony Mountain Gold, located in the Mineral Hills District (commonly called the Pony District) in southwestern Montana. The Pony Mountain Gold property is comprised of an approximately 4000-acre package of properties, assembled over the years by a local family and local geologist. The property contains several previously-mined, underground hard-rock vein systems, such as the Mountain Cliff, Strawberry-Keystone, Amy, and Atlantic-Pacific (A-P) mines. 2 SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d) Exhibits. Exhibit No. Description Letter Agreement with Magna Management Ltd. Contract for Deed for Sale and Purchase of Mining Property 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LAREDO RESOURCES CORP. Date: September 10, 2013 By: /s/ Robert Gardner Robert Gardner Chief Executive Officer 4
